   

Case 1:20-cv-06139-AT-KHP Document 4 Filall 1@/Pe/apnRage 1 of 1

 

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES BANKRUPTCY COURT DON
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 10/5/2020
xX
In Re: ORDER OF DISMISSAL
Scorpion Fitness I FOR
corpion Fitness inc. FAILURE TO PROSECUTE
BANKRUPTCY APPEAL
xX 20 Civ. 6139 (AT)
FROM: VITO GENNA, CLERK
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
TO: RUBY J. KRAJICK, CLERK
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE: Scorpion Fitness Inc. BANKRUPTCY CASE: 19-B-11231 (MEW)

DATE OF FILING NOTICE OF APPEAL: 07/03/2020
BANKRUPTCY DOCUMENT #: 257

The above-referenced case is forwarded to District Court for possible dismissal. Petitioner has failed file the
Designation of Items to be Included in the Record as required by:

_X_ FRBP 8009

____ Federal Rules of Civil Procedure (Rule )

_X_ 28 U.S.C. 1930 - the requirement to pay a filing fee

____ Rule 8009-1 from the Local Rules for The United States Bankruptcy Court Southern District of New

York.
Dated: September 11, 2020 Vito Genna, Clerk
New York, New York U.S. Bankruptcy Court, SDNY

By: __/s/ Anatin Rouzeau
Deputy Clerk

ORDER

For the reason(s) set forth above, the appeal is deemed abandoned, and IT IS THEREFORE ORDERED that the

 

appeal in the above-entitled action is hereby DISMISSED.
Dated: October 5, 2020 O3-
New York, New York ANALISA TORRES

United States District Judge
I hereby certify that I have this day forwarded a copy of this order to the Clerk of the Bankruptcy Court for the
Southern District of New York.

District Court Document # Ruby J. Krajick , Clerk
District Court, SDNY

By:
Deputy Clerk
